UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST BBH Core Select BBH International Equity Fund BBH Real Return Fund BBH Broad Market Fund (Exact name of Registrant as specified in charter) 140 Broadway New York, NY 10005 (Address of principal executive offices) Charles H.Schreiber, Principal Financial Officer, BBH Trust, 140 Broadway, New York, NY 10005 Mailing address: 140 Broadway, New York, NY, 10005 (Name and address of agent for service) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE, 19808 Registrant's telephone number, including area code: (212) 593-7237 Date of fiscal year end: OCTOBER 31 Date of reporting period: APRIL 30, 2008 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).
